Citation Nr: 1717419	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 40 percent for fibromyalgia with Raynaud's phenomenon.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


 ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1992 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

In December 2014, the Board denied the Veteran's claims of entitlement to a rating in excess of 40 percent for fibromyalgia with Raynaud's phenomenon, a compensable rating for carpal tunnel syndrome of the right upper extremity, and a compensable rating for carpal tunnel syndrome of the left upper extremity.  The Board also remanded claims of entitlement to service connection for right and left knee disorders and a bilateral hand disorder, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the Agency of Original Jurisdiction (AOJ) for additional development.  

The Veteran appealed the Board's denial of her claim to a higher rating for fibromyalgia with Raynaud's phenomenon to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, a June 2016 Memorandum Decision of the Court set aside the Board's denial of such claim and remanded the claim to the Board for further action.  However, as noted by the Court, she did not appeal with regard to the denial of a compensable rating for carpal tunnel syndrome of the right and left upper extremities.  Therefore, the December 2014 Board decision with respect to the denial of a compensable rating for carpal tunnel syndrome of the right upper extremity, and a compensable rating for carpal tunnel syndrome of the left upper extremity is final.  Further, with regard to the issues remanded, the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files that have been reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

By way of history, the Veteran was diagnosed with Raynaud's disease in service and was initially granted service connection for Raynaud's phenomenon in October 1995.  She was rated solely for Raynaud's phenomenon until February 1998, when it was determined that she actually had fibromyalgia.  Her rating has been coded as fibromyalgia with Raynaud's phenomenon, with a 40 percent evaluation, since that time.  She filed the instant claim for an increased rating in October 2009.  VA examinations and treatment records reflect that such disability has been found to present with constant pain at multiple points, including in the neck, arms, legs, and back, stiffness, muscle weakness, sleep disturbances, fatigue, daily mild to moderate headaches, numbness, paresthesia, and swelling of the hands with decreased grip strength and difficulty with fine motor tasks.

However, in her appeal to the Court, the Veteran argues that VA failed to consider whether systemic lupus erythematosus (SLE) is part of her service-connected fibromyalgia with Raynaud's phenomenon, or that the characterization of her service-connected disability should be changed to SLE.  Specifically, she alleges the record "clearly shows that her signs and symptoms of SLE were always part and parcel of her signs and symptoms of her Raynaud's syndrome first diagnosed in service."  

In the June 2016 Memorandum Decision, the Court found that such issue was reasonably raised by the record and, as such, remanded the case for the Board to consider it in the first instance.  In this regard, it was noted that an October 2009 VA treatment record indicated that VA rheumatology personnel were aware of the Veteran's SLE diagnosis and opined that fibromyalgia symptoms "may all be due to [l]upus."  Similarly, a December 2009 Social Security Disability Insurance medical examination report noted a history of undifferentiated mixed connective tissue disease (CTD), non-erosive arthritis in the hands, photosensitivity, and diffuse joint tenderness, and opined that "pains are probably due to [CTD] and not true fibromyalgia."  The Court found that, taken together, these medical statements raise the issue as to whether symptoms previously diagnosed as service-connected fibromyalgia are instead part of SLE, and whether diagnosed SLE, and its panoply of symptoms, is service-connected.  The Court further noted that the Veteran points to a number of service treatment records that, she claims, indicate that she was suffering from early CTD in service.  Thus, the Court remanded the claim to the Board to address this issue.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing such inquiry. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

In addition, the Veteran's representative indicated in a January 2017 statement that she had additional relevant treatment records located at the White River Junction VA Medical Center (VAMC).  Therefore, while on remand, updated VA treatment records from such VAMC from October 2010 to the present should be obtained.  Finally, while on remand, the Veteran should also be given an opportunity to identify any other records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from October 2010 to the present from the White River Junction VAMC.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records have been associated with the record, return the record to the VA examiner who conducted the October 2011 VA fibromyalgia examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the entirety of the record, to specifically include the October 2009 VA treatment record that indicated that VA rheumatology personnel were aware of the Veteran's SLE diagnosis and opined that fibromyalgia symptoms "may all be due to [l]upus," and the December 2009 Social Security Disability Insurance medical examination report that noted a history of undifferentiated mixed CTD, non-erosive arthritis in the hands, photosensitivity, and diffuse joint tenderness, and opined that "pains are probably due to [CTD] and not true fibromyalgia," and offer an opinion as to the following inquiries:

(A)  Identify which of the following diagnoses have been present at any time since October 2008: fibromyalgia, Raynaud's phenomenon, and/or SLE.  For each disorder found NOT to be present, the examiner should explain such determination.

(B)  For each disorder found to be present, please identify the specific symptoms associated with such diagnosis.

(C)  The examiner should then offer an opinion as to the following inquiries:

(1)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the symptoms previously diagnosed as service-connected fibromyalgia with Raynaud's phenomenon are instead part of SLE and, if so, is SLE related to the Veteran's military service?   

(2) Is it at least as likely as not (i.e., a 50 percent probability or greater) that, if fibromyalgia with Raynaud's phenomenon and SLE are both present, SLE is part and parcel of the Veteran's service-connected disability or, in the alternative, related to her military service?

A rationale for any opinion offered should be provided.
 
3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

